Citation Nr: 1216906	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1989 to February 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for a low back disability.  

This claim, as well as a claim for an initial rating higher than 10 percent for the service-connected left ankle disability, was before the Board in December 2010.  And the Board granted a higher 20 percent initial rating for the left ankle disability.  However, rather than immediately deciding, the Board remanded this remaining claim for service connection for the low back disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  In particular, a medical nexus opinion was needed concerning the likelihood the low back disability either:  (1) initially manifested during the Veteran's military service from October 1989 to February 1992, or (2) if involving arthritis, alternatively manifested to a compensable degree within the one-year presumptive period following his service - meaning by February 1993, or (3) was caused or aggravated by his service-connected left ankle disability.

To this end, a VA physician examined the Veteran in January 2011 and provided this requested medical nexus opinion.  The examiner also provided an addendum in November 2011.  The opinion is responsive to this determinative issue of whether the Veteran's low back disability is related to his military service - either directly, presumptively, or secondarily by way of his left ankle disability - so there was compliance with this remand directive in having him undergo this VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).


FINDING OF FACT

The most probative (meaning most competent and credible) evidence indicates the Veteran's low back disability is unrelated to his military service since it did not initially manifest during his service, or within one year of his discharge, and was not caused or exacerbated by his service-connected left ankle disability.


CONCLUSION OF LAW

The Veteran's low back disability is not a result of disease or injury incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by his service-connected left ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2007, prior to initially adjudicating his claim in March 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim.

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he has identified as possibly pertinent, including his service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.

The Board also, as already alluded to, remanded this claim in December 2010 to obtain a medical nexus opinion concerning the determinative issue of the etiology of his low back disability - and specifically insofar as the likelihood it is directly or presumptively related to his military service or secondarily related by way of his service-connected left ankle disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA compensation examiner designated to provide this medical nexus opinion responded in a January 2011 examination report (and November 2011 addendum) with his findings, and his opinion is responsive to this determinative issue of causation or aggravation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the duty to assist the Veteran with this claim also has been satisfied.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether Service Connection is Warranted for the Low Back Disability, Including as Secondary to the Service-Connected Left Ankle Disability

The primary basis of the Veteran's claim is that his service-connected left ankle disability involves shortening of his left leg and a consequent limp, which, in turn, have put unnecessary stress and strain on his low back and resulted in his additional low back disability.  So his claim primarily is predicated on the notion that his low back disability is secondary to his service-connected left ankle disability.  In deciding this claim, however, the Board must consider all potential bases of entitlement - direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease, i.e., arthritis, is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran's STRS do not show any complaints, findings, or diagnoses relating to a low back disorder.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  His military service ended in February 1992.

There equally is no indication of arthritis affecting his low back within the 
one-year presumptive period following the conclusion of his service, meaning by February 1993, certainly not to the required minimum compensable degree of at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

He since has received diagnoses of chronic lumbar syndrome (Dr. W.J.J., November 2008) and lumbar spine strain (VA examiner, April 2009).  An October 2009 VA X-ray also revealed lumbar spine degenerative arthritis.  This diagnosis was reaffirmed by the more recent January 2011 VA compensation examiner, including in the November 2011 addendum or supplement to that most recent examination.  So there also is no disputing the Veteran has this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Resolution of this appeal therefore ultimately turns, instead, on whether his low back disability is related or attributable to his military service - either, as mentioned, directly, presumptively, or secondarily by way of his service-connected left ankle disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The record on appeal contains a January 2008 chiropractic Intake Form of Dr. M.E.S.  On this form, in reporting his medical history, the Veteran indicated that he had had back pain since 1989, so, if true, since his first year of military service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when, as here, not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, if a disability is not alleged to have been incurred in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Board therefore, in the appropriate circumstance, may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

After examination, M.E.S recommended several therapies that included chiropractic adjustments, medium frequency electrical muscle stimulation (EMS) therapy, trigger point therapy, myofascial release, and rehabilitation therapy.  It was also noted that an X-ray of the low back was performed, but that, due to the Veteran's weight, it was unreadable.

The Veteran also submitted a November 2008 clinical report from Dr. W.J.J.  Amongst other physical complaints, the Veteran reported a long history of mechanical low back pain.  On examination, there was mild lumbar tenderness, but, otherwise, the examination was unremarkable.  The range of motion of the lumbar spine, as well as strength and stability, were described as good.  An X-ray of the lumbar spine was considered normal.  The diagnosis was lumbar syndrome.

A November 2008 letter from M.L.P., M.S.N., states the Veteran's chronic back pain is related to an injury during basic training.  She reported that while in basic training, he sustained an injury to his left ankle.  Since his discharge from service, there has been increasing difficulty with the left lower extremity.  In addition to foot pain, he developed a limp, as well as fallen arches and inward turning of the left foot.  He also experiences back and hip pain.  She concluded these problems were not evident prior to his military service and are related to his left ankle injury during service.

In an April 2010 statement, the Veteran pointed out that he was prescribed custom orthotics for his left ankle injury.  He further noted that there is a 9-millimeter (mm) discrepancy between the lengths of his left and right legs, evidently due to plantar fasciitis and the left ankle disability.  He also reported that he had reinjured his back in April 2010, so that same month.  Along with this statement, he submitted a March 2010 VA prescription for orthopedic shoes.  The prescription form included diagnoses of plantar fasciitis and low back pain.  It was also noted that the left leg was shorter than the right leg.

In light of this claimed history of low back pain possibly dating back to his military service, and suggestion of a relationship or correlation between his low back disability and service-connected left ankle disability, the Board requested a medical nexus opinion in the December 2010 remand.  In particular, the Board asked the examiner to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disability:  (1) initially manifested during his military service from October 1989 to February 1992; (2) if involving arthritis, alternatively manifested within the one-year presumptive period following service, i.e., prior to February 1993; or (3) that his service-connected left ankle disability either caused or has aggravated his low back disability. 

Pursuant to this remand directive, a VA examination was performed in January 2011.  And in responding to these questions the Board had posed, the commenting physician concluded the Veteran's low back pain/low back strain is less likely as not (less than 50/50 probability) caused by or a result of his military service, or the reported 9-mm leg length discrepancy due to fallen arch.  In discussing the rationale for this opinion, it was pointed out that the Veteran did not report back pain or injury that was identified in the provided STRs, and that there is no medical evidence of the complaints of back pain until well after 1993 (i.e., not until well after the one-year presumptive period after service) documented in charts.  However, this commenting physician acknowledged the Veteran's reported history of pain beginning in 1989, during his first year of service, which he had related in the course of his chiropractive evaluation and treatment.  But even taking this into account, added this VA examiner, the majority of the evidence indicates the low back condition became severely symptomatic well after the Veteran's release from military service.  Moreover, in regard to the 9-mm leg length discrepancy, this VA examiner explained that it is medically considered physiologic and consistent with normal human anatomy, which allows for 20 mm of leg length discrepancy before being medically associated with adverse effects.  

In a September 2011 deferred rating action, a rating specialist requested additional medical comment from this VA examiner.  In pointing out that the October 2009 VA X-ray report had listed a diagnosis of slight degenerative spurring at L3-L5, this rating specialist requested that the VA examiner also comment on this diagnosis.  In particular, medical opinion and rationale were still needed concerning question numbers (2) and (3) the Board had posed in its remand concerning whether this disability, since shown to involve arthritis, was manifested to a degree of at least 10-percent disabling within the one-year presumptive period following service, again, meaning by February 1993, and whether the low back disability alternatively was caused or aggravated by the service-connected left ankle disability.

In a November 2011 addendum, this VA examiner acknowledged this diagnosis of arthritis, but reiterated the Veteran did not report back pain or injury that was identified in provided STRs.  There was no medical evidence of complaints of back pain documented in the charts until well after 1993, so not until well after the one-year presumptive grace period following his service allowing for the initial manifestation of arthritis, even, again, acknowledging he reported in the 2008 chiropractic report that his pain had begun during his first year of service.  However, even again taking this into account, the majority of the evidence does not indicate the low back condition became severely symptomatic and disability until well after his release from military service.  This VA examiner then goes on to add, currently, there is no medical evidence that the Veteran's left ankle disability (as described initially as a left ankle sprain) has caused or altered his back condition in a manner that would indicate his back condition was caused by his ankle sprain.  There is no physiologic mechanism that is observed in his medical records to medically support that his low back was injured by his left ankle injury.


So, to reiterate, there is no indication of relevant complaints, findings or a diagnosis referable to the Veteran's low back at any time during his military service from October 1989 to February 1992 - including especially of low back pain during his first year of service in 1989, although he now dates his low back pain back to then.  He is competent to report what occurred during his service because his lay testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  But the Board does not find his lay assertion of his low back pain dating that far back as credible, even if competent, because his claimed injury is not said to have occurred in combat, rather, during his basic training, so it is entirely permissible for the Board to have expectation of some documentation of this pain in his STRs, such as in the way of a relevant complaint, since his STRs are complete or substantially complete in relevant part.  But there clearly is no such indication.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


It was not until January 2008, in the course of being evaluated and treated by the chiropractor, when the Veteran first reported having experienced low back pain since 1989, the first year of his military service.  Notably, that was not until nearly one year after he had filed this claim at issue with VA in February 2007 for service connection for a low back disorder.  He therefore had reason or incentive to date his low back pain back to his military service, despite not having made any such allegation at any time prior - either during his service, even within one year after, or even during the many intervening years that had ensued up to the filing of his claim.  In determining whether statements he makes or the history he provides is credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  And although his self interest in the outcome of a claim or appeal cannot be the only or sole reason for rejecting his lay testimony as not credible, including as concerning just how low he has experienced this claimed low back pain, it is entirely permissible for the Board to consider the timing of this history and complaints in the context of the other evidence in the file and to resultantly give more probative weight to certain other pieces of evidence, so long as, again, the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  


The post-service medical evidence does not reflect complaints related to a low back disability for some 16 years following service, so even well beyond the one-year presumptive period following service allowing for the initial manifestation of arthritis to a compensable degree of at least 10-percent disabling.  Such a relatively long time period after the Veteran's discharge from active duty service in 1992 and the initial reported symptoms related to a low back disability in 2008, some 16 years later, tends to refute the notion that his current low back pain and other symptoms date back to his service, especially to his first year of service in 1989, which is even further remote.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Although some of the health care providers mentioned have attributed the Veteran's low back disability either directly to his military service, as a result of purported injury during his basic training, or to compensating for the impairment attributable to his service-connected left ankle disability, the Board finds the VA examiner's January and November 2011 medical opinions concluding otherwise to be most probative, meaning most competent and credible.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board, however, as mentioned, must account for evidence it finds persuasive or unpersuasive and provide reasons and bases for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

After considering the evidence both for and against the claim, the Board finds the statements of the nurse, M.L.P., M.S.N., less persuasive in light of the overall record.  She does not reference review of the Veteran's claims file for his pertinent medical and other history, and although this, alone, is not determinative or dispositive of an opinion's probative value, it does have significance when, as here, review of the file may have alerted this commenting nurse to evidence (or lack thereof) that may have affected the outcome of her opinion.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, though, the Board has indeed rejected the Veteran's lay testimony regarding the history of his low back pain as not credible, for the reasons and bases already discussed, so this in turn undermines the probative value of any medical opinion relying on this history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical nexus opinion relating a disorder back to service is only as good and credible as the history on which it was predicated).

There is no indication this opinion was based on an accurate or, at the very least, complete medical history.  To this end, it is important to note that the record at the time of this nurse's opinion did not include confirmed X-ray evidence of degenerative arthritis of the low back.  The Board considers this medical evidence significant in terms of the defining the extent of the Veteran's low back disability, and arthritis is not addressed at all by the nurse in her November 2008 statement.  While attributing the Veteran's low back pain to the left ankle disability, this nurse does not include any reference or discussion concerning arthritis for purposes of considering the complete medical picture presented.

Perhaps even more problematic, though, is the fact that this nurse's opinion does not include any supporting rationale.  She did not point to any clinical data or any other evidence supporting her conclusion.  Instead, her opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that most of the probative value of a medical opinion comes from its underlying reasoning.  Id., at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  Thus, the opinion provided by the nurse is of limited probative value in this case, even though she may have been intimately aware of the Veteran's low back disorder and its supposed history.

In contrast, the VA compensation examiner's opinion is based on a review of the pertinent medical history, including the Veteran's statements, and supported by sound rationale.  The VA examiner outlined the relevant facts in his report, which he cited in support of his ultimate conclusion that the Veteran's low back disorder is unrelated to his military service - either directly, presumptively, or as secondary to his service-connected left ankle disability.  This examiner's detailed explanation included specific mention of the following facts he considered especially significant:  (i) that the record does not contain any reference to a low back disability during service, including in the way of a relevant complaint, despite, as acknowledged, the later mention by the Veteran of a history of low back pain supposedly dating back to the first year of his service when seen by the chiropractor in January 2008; (ii) that there is no documented low back disability until 2008, so not until when seen that year by the chiropractor; and (iii) that the reported 9-mm leg length discrepancy is within the bounds of deviation that would not give rise to the expectation of there being associated adverse affects since medically considered physiologic and consistent with normal human anatomy that allows for greater (i.e., 20-mm of leg length discrepancy).  This VA examiner therefore disassociated the Veteran's low back disability from his military service, including from his service-connected left ankle disability.

Since this VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his low back disorder incepted in service, within one year of his discharge, or is related to his service and, in particular, to injury in service or his service-connected left ankle disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

This VA examiner's medical opinion has a lot of probative value because this examiner is qualified to comment on the etiology of this claimed low back disorder.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an Appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  This VA examiner that commented in January and November 2011 is a physician (M.D.).


This VA examiner also readily acknowledged the Veteran's report to the chiropractor in 2008 of having experienced low back pain since the first year of service in 1989, so continuity of symptomatology since service.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for these symptoms, and as mentioned the Veteran is competent to make this proclamation of having experienced continuous low back pain since the first year of his service.  But, again, the Board does not find his lay testimony concerning this also to be credible, so not ultimately probative.  And, indeed, the VA examiner, while conceding the Veteran had reported this long of a history of low back pain in the course of his evaluation and treatment by the chiropractor, nonetheless considered it significant that a low back disability was not objectively shown until 2008, so not until the year of that evaluation and treatment by the chiropractor, so not until well after the Veteran's military service had ended.  The VA examiner therefore acknowledged this reported history of low back pain dating back to service but, ultimately, considered other evidence in the file not supporting this notion as reason for disassociating the current low back disability from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and instead relied on the absence of evidence in his STRs to provide a negative opinion).  This VA examiner's reasons for concluding against the claim were based on other factors, not just unacceptance of the claimed symptoms since service, but the time period it took before these symptoms apparently manifested to warrant a diagnosable disability.

The only remaining basis of entitlement to be considered is secondary service connection.  And, as explained, generally speaking, supporting medical evidence is needed to associate a claimed condition with a service-connected disability to establish this cause and effect.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  But when commenting concerning this additional issue in the November 2011 addendum to the opinion he earlier had provided in January 2011, the VA compensation examiner concluded against all notions of secondary service connection.  He in effect determined the low back disability is less likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected left ankle disability, so not warranting secondary service connection.  In discussing the reasons and bases for so concluding, this examiner ruled out the discrepancies in leg length as a factor in the current low back disability, including the development of or in aggravating the low back disability.  As this physician pointed out, the 9-mm difference in the Veteran's leg length is medically considered physiologic and consistent with the human anatomy that allows for as much of a difference as 20 mm before there would be expectation of any adverse affects.  Again, the Board accords a lot of probative weight to this VA examiner's opinion since it is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, supra.

Also, because degenerative joint disease (DJD), i.e., arthritis, is not the type of condition that is readily amenable to mere lay opinion regarding its etiology, the VA examiner's unfavorable opinion takes precedence over the Veteran's lay testimony of this claimed cause-and-effect correlation between his low back disability and service-connected left ankle disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Board also has considered that the Veteran reported in a Statement in Support of Claim (VA Form 4138) dated in April 2009 that he had been receiving treatment for his left ankle disability at a VA facility, and that a VA examiner, Dr. J, had relayed to him that several disabilities - including left thigh pain, left hip pain, knee pain, this low back pain at issue, and the left foot disability with collapsed arch were all secondary to his service-connected left ankle disability.  However, the RO obtained contemporaneous VA outpatient records dated in 2009.  These records show the Veteran was receiving ongoing VA orthopedic and podiatric treatment from Drs. S.D.J and D.J.J, as well as from other VA medical providers.  Significantly, however, there are no reports showing that any VA medical provider suggested that the Veteran's low back pain was related to his left ankle disability.  In fact, for the most part, it appears these VA health care providers were more concerned with the Veteran's morbid obesity; he weighed 400 pounds.  In fact, a VA physician in July 2009 reported in her clinical notes that the Veteran had chronic ankle pain, decrease movement of his toes, swelling of the left foot, and knee pain, which were most likely due to his morbid obesity.  The Court has held that hearsay medical evidence, as transmitted by a lay person, is not sufficient to support a claim of service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (The connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board therefore finds that the conclusory statements of the private nurse and the Veteran's lay statements attributing his low back disability to his military service, including by way of his service-connected left ankle disability, are far less probative than the VA examiner's opinion steadfastly disputing that there is any such correlation, causation or aggravation.  And because the preponderance of the evidence is against this claim, there is no reasonable doubt to be resolved in the Veteran's favor, so this claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disability is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


